Citation Nr: 0322235	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-00 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $3,486.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1990 to April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO decision of the Committee on 
Waivers and Compromises (COWC) dated in October 2001, which 
denied waiver of recovery of an overpayment of compensation 
benefits in the calculated amount of $3,486.  The veteran 
testified at a Board videoconference hearing before the 
undersigned in July 2002.  


FINDINGS OF FACT

1.  The veteran did not notify VA of his June 1996 divorce 
until July 2001; as a consequence, he received compensation 
benefits from June 1996 to August 2001 in an amount which 
included additional benefits for a spouse.    

2.  The veteran intentionally failed to accurately report his 
marital status in order to receive VA compensation benefits 
in excess of those to which he was entitled; his actions 
resulted in the creation of an overpayment in the amount of 
$3,486.  


CONCLUSION OF LAW

Recovery of the overpayment of VA compensation benefits in 
the amount of $3,486 is precluded because of bad faith on the 
part of the veteran.  38 U.S.C.A. § 5302 (West 2002); 38 
C.F.R. §§ 1.963, 1.965 (2002).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was originally granted entitlement to service-
connected compensation benefits at the 50 percent rate by a 
rating decision dated in August 1992.  In August 1992, he was 
informed of his award of service connection, and notified 
that payment would not begin until September 1992, due to 
withholding of retirement pay.  

In January 1993, he submitted documentation that he was 
married, and asked that VA make an adjustment in his VA 
benefits.  

Of record is an award letter to the veteran dated in April 
1993, which included the information that the award included 
additional benefits for his spouse, and that he must notify 
VA immediately if there was any change in the number or 
status of his dependents.  The letter said that failure to 
promptly notify VA of a dependency change would result in the 
creation of an overpayment in his account.  

In August 1993, VA was informed by the Defense Department 
that the veteran had been removed from the temporary 
disability retired list, and had received severance pay.  The 
veteran was informed that VA proposed to reduce his benefits 
to recoup this severance pay in August 1993. 

An award letter dated in October 1993 notified the veteran 
that his award would be reduced until his severance pay was 
recouped.  In addition, he was informed that the award 
included additional benefits for his spouse, that he must 
notify VA immediately if there was any change in the number 
or status of his dependents, and that failure to promptly 
notify VA of a dependency change would result in the creation 
of an overpayment in his account.  

In an April 1998 claim for an increased rating, the veteran 
did not mention his changed marital status.  

In a letter dated in June 2001, the RO informed the veteran 
that the compensation he received included an additional 
amount for his spouse and/or children, and that he was 
responsible for reporting any changes in the number of his 
dependents.  To verify his continued entitlement to these 
additional benefits, he must complete the form contained on 
the reverse side of the dependents.  He was told that his 
benefits would be adjusted if the number of dependents had 
changed, and that if he did not return the form within 60 
days, his award would be reduced by the amount he received 
for his dependents.  

In July 2001, the veteran submitted a copy of the divorce 
decree which showed that he had filed for divorce in May 
1996, and that the divorce had become final in June 1996.  

Based on the information regarding his divorce, the veteran's 
award was retroactively adjusted in August 2001, effective in 
July 1996, and he was charged with an overpayment in the 
calculated amount of $3,486.  

In September 2001, he requested waiver of recovery of the 
overpayment.  In this request and other written statements, 
he said that he had been divorced in 1996, but had been still 
trying to work things out with his spouse until the beginning 
of 1997.  He did not realize he should have enclosed divorce 
paperwork to the VA.  He left the area in early 1997 and went 
to Colorado, where he was in a horrible motorcycle accident 
in May 1997.  He said he remained in a coma for 53 days, and 
was then transferred to a rehabilitation center in Atlanta, 
Georgia, where he remained until 1999.  Currently, he was 
living on Social Security disability and his VA compensation, 
but he was possibly going to lose his SSA in October 2001.  
He asked for waiver of the recovery of the debt, due to the 
ordeal he has suffered, and he stated he needed the money to 
live on.   

In July 2002, the veteran testified at a videoconference 
hearing, before the undersigned.  In essence, he testified 
that the delay in notifying VA of his divorce was not due to 
bad faith on his part, and that recovery of the overpayment 
would cause financial hardship.  He said that after his 
divorce, he was still trying to get back together with his 
wife.  In addition, he was a deputy sheriff in Fulton County, 
and on the Olympics security team, and helped out on the 
investigation of the bombing.  Right after the Olympics, he 
was terminated from that position, and he appealed that 
termination.  With all of these issues occupying him, 
notifying VA of his divorce was the last thing on his mind.  
Since these matters were not resolved to his benefit, he went 
to Colorado, where he had his motorcycle accident.  He had to 
undergo extensive rehabilitation following a lengthy 
hospitalization, and was not able to notify VA during this 
time period.  In addition, he testified that the RO's 
recovery of the debt was causing financial hardship.  He said 
that to meet his monthly mortgage payment, he had had to rent 
out his house and move in with his parents.  He also 
submitted some medical bills which he said he was unable to 
pay.  

II.  Analysis

The veteran has been notified of the evidence necessary to 
substantiate his claim, of his and VA's respective 
obligations to obtain different types of evidence, and of the 
applicable legal criteria.  Relevant records have been 
obtained.  Accordingly, the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  (Regulations promulgated pursuant to the 
VCAA apply only to claims for benefits that are governed by 
38 C.F.R. Part 3, and, accordingly, have no bearing on the 
instant case.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001).)

The law provides that additional compensation may be paid to 
a veteran on account of a dependent spouse, if the veteran 
has service-connected disability rated 30 percent or more.  
38 U.S.C.A. § 1115.  The effective date of a reduction of 
compensation due to divorce will be last day of the month in 
which the divorce occurred.  38 C.F.R. § 3.501(d)(2).  The 
overpayment at issue was created due to the veteran's receipt 
of compensation benefits in an amount which included an 
additional allowance for a spouse, for the period from July 
1996 to August 2001, although he had been divorced in June 
1996.  These basic facts are not in dispute, and the debt was 
properly created.  

The VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person who received the benefits, 
and if recovery of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  The 
veteran's request for waiver of recovery of the overpayment 
was denied by the RO on the basis that he had shown bad faith 
in the creation of the debt, a statutory bar to waiver under 
38 U.S.C.A. § 5302(c).  "Bad faith" is defined by 
regulation, 38 C.F.R. § 1.965(b)(2), as: 

. . . unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  
Thus, a debtor's conduct in connection with 
a debt arising from participation in a VA 
benefits/services program exhibits bad faith 
if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, 
with knowledge of the likely consequences, 
and results in a loss to the government.

Given the facts and circumstances of this case, it is the 
judgment of the Board that the veteran's failure to inform 
the VA of his divorce constituted bad faith.   

As described above, the veteran was informed at the time he 
was granted additional benefits for his spouse that he must 
tell VA immediately if there was any change in the status of 
his dependents, and that his failure to do so would result in 
an overpayment.  Moreover, his original notification to VA of 
his dependent spouse showed he was aware that he was entitled 
to additional benefits due to his married status.   

The veteran, in essence, asserts that his failure to timely 
inform VA of his divorce was due to inadvertence, as a result 
of all the other stress he was undergoing at the time, and a 
hope that he and his ex-wife would reconcile, rather than bad 
faith.  However, these circumstances, while no doubt 
upsetting, do not excuse him from his obligation to keep VA 
informed of his marital status.  In this regard, had he and 
his ex-wife reconciled and remarried, he still would not have 
been entitled to benefits during the period that he was 
divorced.  He was aware that he was receiving additional 
benefits for a dependent; he had been informed of his 
obligation to inform VA of any change in the status of his 
dependents; and he knew that the consequences of his failure 
to inform VA of this change included his continued receipt of 
benefits to which he was not entitled.  This resulted in a 
loss to the government in the amount of the overpayment.  

The Board does not doubt that his recovery from the 
motorcycle accident was the ordeal he described.  
Nevertheless, this accident did not take place until nearly a 
year after the divorce, and after he had left the area 
entirely, still without notifying VA of his divorce.  In 
addition, he filed a claim for an increased rating with the 
VA in 1998, again failing to inform VA that he was divorced.  

In sum, the veteran's failure to report his divorce until 
five years after the event, and then only when asked to 
document his marital status, resulted in a loss to the 
government in the amount of the overpayment, and demonstrated 
an intent to seek an unfair advantage with regard to VA 
compensation benefits.  He had been informed of the likely 
consequences; and his intentional failure to report the 
changes in his circumstances constitutes bad faith.  Since 
bad faith in the creation of the debt has been shown, waiver 
of recovery of the debt is precluded by law.  38 U.S.C.A. § 
5302(c); 38 C.F.R. §§ 1.962, 1.965.  Hence, the principles of 
equity and good conscience, such as financial status, are not 
for application.  Moreover, the evidence on the issue of bad 
faith is not so evenly balanced as to create a reasonable 
doubt.  38 U.S.C.A. § 5107(b).  

For these reasons, the veteran's waiver claim must be denied.





ORDER

Waiver of recovery of an overpayment of compensation benefits 
in the amount of $3,486 is denied.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

